Exhibit 10.1

 

THE PROVIDENCE SERVICE CORPORATION

 

2003 STOCK OPTION PLAN

 

1. Purpose of Plan

 

The purpose of this 2003 Stock Option Plan (the “Plan”) is to provide additional
incentive to officers, other key employees, and directors of, and important
consultants to, The Providence Service Corporation, a Delaware corporation (the
“Company”), and each present or future parent or subsidiary corporation, by
encouraging them to invest in shares of the Company’s common stock, par value
$0.001 (“Common Stock”), and thereby acquire a proprietary interest in the
Company and an increased personal interest in the Company’s continued success
and progress.

 

2. Aggregate Number of Shares

 

500,000 shares of the Company’s Common Stock shall be the aggregate number of
shares which may be issued under this Plan. Notwithstanding the foregoing, in
the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee (defined in Section 4(a)), deems in its sole
discretion to be similar circumstances, the aggregate number and kind of shares
which may be issued under this Plan shall be appropriately adjusted in a manner
determined in the sole discretion of the Committee. Reacquired shares of the
Company’s Common Stock, as well as unissued shares, may be used for the purpose
of this Plan. Common Stock of the Company subject to options which have
terminated unexercised, either in whole or in part, shall be available for
future options granted under this Plan.

 

3. Class of Persons Eligible to Receive Options

 

All officers and key employees of the Company and of any present or future
Company parent or subsidiary corporation are eligible to receive an option or
options under this Plan. All directors of, and important consultants to, the
Company and of any present or future Company parent or subsidiary corporation
are also eligible to receive an option or options under this Plan. The
individuals who shall, in fact, receive an option or options shall be selected
by the Committee, in its sole discretion, except as otherwise specified in
Section 4 hereof. No individual may receive options under this Plan for more
than 80% of the total number of shares of the Company’s Common Stock authorized
for issuance under this Plan.

 

4. Administration of Plan

 

(a) This Plan shall be administered by the Company’s Board of Directors or by
the Compensation Committee of the Company’s Board of Directors (“Committee”).
The Committee shall consist of a minimum of two and a maximum of five members of
the Board of Directors, each of whom shall be a “Non-Employee Director” within
the meaning of Rule 16b-3(b)(3) under the Securities Exchange Act of 1934, as
amended, or any future corresponding rule, except that the failure of the
Committee for any reason to be composed solely of Non-Employee Directors shall
not prevent an option from being considered granted under this Plan. The
Committee shall, in addition to its other authority and subject to the
provisions of this Plan, determine which individuals shall in fact be granted an
option or options, whether the option shall be an Incentive Stock Option or a
Non-Qualified Stock Option (as such terms are defined in Section 5(a)), the
number of shares to be subject to each of the options, the time or times at
which the options shall be granted, the rate of option exercisability, and,
subject to Section 5 hereof, the price at which each of the options is
exercisable and the duration of the option. The term “Committee”, as used in
this Plan and the options granted hereunder, refers to either the Board of
Directors or to the Committee, whichever is then administering this Plan.

 

1



--------------------------------------------------------------------------------

(b) The Committee shall adopt such rules for the conduct of its business and
administration of this Plan as it considers desirable. A majority of the members
of the Committee shall constitute a quorum for all purposes. The vote or written
consent of a majority of the members of the Committee on a particular matter
shall constitute the act of the Committee on such matter. The Committee shall
have the right to construe the Plan and the options issued pursuant to it, to
correct defects and omissions and to reconcile inconsistencies to the extent
necessary to effectuate the Plan and the options issued pursuant to it, and such
action shall be final, binding and conclusive upon all parties concerned. No
member of the Committee or the Board of Directors shall be liable for any act or
omission (whether or not negligent) taken or omitted in good faith, or for the
exercise of an authority or discretion granted in connection with the Plan to a
Committee or the Board of Directors, or for the acts or omissions of any other
members of a Committee or the Board of Directors. Subject to the numerical
limitations on Committee membership set forth in Section 4(a) hereof, the Board
of Directors may at any time appoint additional members of the Committee and may
at any time remove any member of the Committee with or without cause. Vacancies
in the Committee, however caused, may be filled by the Board of Directors, if it
so desires.

 

5. Incentive Stock Options and Non-Qualified Stock Options

 

(a) Options issued pursuant to this Plan may be either Incentive Stock Options
granted pursuant to Section 5(b) hereof or Non-Qualified Stock Options granted
pursuant to Section 5(c) hereof, as determined by the Committee. An “Incentive
Stock Option” is an option which satisfies all of the requirements of Section
422(b) of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations thereunder, and a “Non-Qualified Stock Option” is an option which
either does not satisfy all of those requirements or the terms of the option
provide that it will not be treated as an Incentive Stock Option. The Committee
may grant both an Incentive Stock Option and a Non-Qualified Stock Option to the
same person, or more than one of each type of option to the same person. The
option price for options issued under this Plan shall be equal at least to the
fair market value (as defined below) of the Company’s Common Stock on the date
of the grant of the option. The fair market value of the Company’s Common Stock
on any particular date shall mean the last reported sale price of a share of the
Company’s Common Stock on any stock exchange on which such stock is then listed
or admitted to trading, or on the NASDAQ National Market System or Small Cap
NASDAQ, on such date, or if no sale took place on such day, the last such date
on which a sale took place, or if the Common Stock is not then quoted on the
NASDAQ National Market System or Small Cap NASDAQ, or listed or admitted to
trading on any stock exchange, the average of the bid and asked prices in the
over-the-counter market on such date, or if none of the foregoing, a price
determined in good faith by the Committee to equal the fair market value per
share of the Common Stock.

 

(b) Subject to the authority of the Committee set forth in Section 4(a) hereof,
Incentive Stock Options issued pursuant to this Plan shall be issued
substantially in the form set forth in Appendix I hereof, which form is hereby
incorporated by reference and made a part hereof, and shall contain
substantially the terms and conditions set forth therein. Incentive Stock
Options shall not be exercisable after the expiration of ten years from the date
such options are granted, unless terminated earlier under the terms of the
option, except that options granted to individuals described in Section
422(b)(6) of the Code shall conform to the provisions of Section 422(c)(5) of
the Code. At the time of the grant of an Incentive Stock Option hereunder, the
Committee may, in its discretion, amend or supplement any of the option terms
contained in Appendix I for any particular optionee, provided that the option as
amended or supplemented satisfies the requirements of Section 422(b) of the Code
and the regulations thereunder. Each of the options granted pursuant to this
Section 5(b) is intended, if possible, to be an “Incentive Stock Option” as that
term is defined in Section 422(b) of the Code and the regulations thereunder. In
the event this Plan or any option granted pursuant to this Section 5(b) is in
any way inconsistent with the applicable legal requirements of the Code or the
regulations thereunder for an Incentive Stock Option, this Plan and such option
shall be deemed automatically amended as of the date hereof to conform to such
legal requirements, if such conformity may be achieved by amendment.

 

2



--------------------------------------------------------------------------------

(c) Subject to the authority of the Committee set forth in Section 4(a) hereof,
Non-Qualified Stock Options issued to officers and other key employees pursuant
to this Plan shall be issued substantially in the form set forth in Appendix II
hereof, which form is hereby incorporated by reference and made a part hereof,
and shall contain substantially the terms and conditions set forth therein.
Subject to the authority of the Committee set forth in Section 4(a) hereof,
Non-Qualified Stock Options issued to directors and important consultants
pursuant to this Plan shall be issued substantially in the form set forth in
Appendix III hereof, which form is hereby incorporated by reference and made a
part hereof, and shall contain substantially the terms and conditions set forth
therein. Non-Qualified Stock Options shall expire [ten] years after the date
they are granted, unless terminated earlier under the option terms. At the time
of granting a Non-Qualified Stock Option hereunder, the Committee may, in its
discretion, amend or supplement any of the option terms contained in Appendix II
or Appendix III for any particular optionee.

 

(d) Neither the Company nor any of its current or future parent, subsidiaries or
affiliates, nor their officers, directors, stockholders, stock option plan
committees, employees or agents shall have any liability to any optionee in the
event (i) an option granted pursuant to Section 5(b) hereof does not qualify as
an “Incentive Stock Option” as that term is used in Section 422(b) of the Code
and the regulations thereunder; (ii) any optionee does not obtain the tax
treatment pertaining to an Incentive Stock Option; or (iii) any option granted
pursuant to Section 5(c) hereof is an “Incentive Stock Option.”

 

6. Amendment, Supplement, Suspension and Termination

 

Options shall not be granted pursuant to this Plan after the expiration of [ten]
years from the date the Plan is adopted by the Board of Directors of the
Company. The Board of Directors reserves the right at any time, and from time to
time, to amend or supplement this Plan in any way, or to suspend or terminate
it, effective as of such date, which date may be either before or after the
taking of such action, as may be specified by the Board of Directors; provided,
however, that such action shall not, without the consent of the optionee, affect
options granted under the Plan prior to the actual date on which such action
occurred. If an amendment or supplement of this Plan is required by the Code or
the regulations thereunder to be approved by the stockholders of the Company in
order to permit the granting of “Incentive Stock Options” (as that term is
defined in Section 422(b) of the Code and regulations thereunder) pursuant to
the amended or supplemented Plan, such amendment or supplement shall also be
approved by the stockholders of the Company in such manner as is prescribed by
the Code and the regulations thereunder. If the Board of Directors voluntarily
submits a proposed amendment, supplement, suspension or termination for
stockholder approval, such submission shall not require any future amendments,
supplements, suspensions or terminations (whether or not relating to the same
provision or subject matter) to be similarly submitted for stockholder approval.

 

7. Effectiveness of Plan

 

This Plan shall become effective on the date of its adoption by the Company’s
Board of Directors, subject however to approval by the holders of the Company’s
Common Stock in the manner as prescribed in the Code and the regulations
thereunder. Options may be granted under this Plan prior to obtaining
stockholder approval, provided such options shall not be exercisable until
stockholder approval is obtained.

 

8. General Conditions

 

(a) Nothing contained in this Plan or any option granted pursuant to this Plan
shall confer upon any employee the right to continue in the employ of the
Company or any affiliated or subsidiary corporation or interfere in any way with
the rights of the Company or any affiliated or subsidiary corporation to
terminate his employment in any way.

 

(b) Nothing contained in this Plan or any option granted pursuant to this Plan
shall confer upon any director or consultant the right to continue as a director
of, or consultant to, the Company or any affiliated or subsidiary corporation or
interfere in any way with the rights of the Company or any affiliated or
subsidiary corporation, or their respective stockholders, to terminate the
directorship of any such director or the consultancy relationship of any such
consultant.

 

3



--------------------------------------------------------------------------------

(c) Corporate action constituting an offer of stock for sale to any person under
the terms of the options to be granted hereunder shall be deemed complete as of
the date when the Committee authorizes the grant of the option to the such
person, regardless of when the option is actually delivered to such person or
acknowledged or agreed to by him.

 

(d) The terms “parent corporation” and “subsidiary corporation” as used
throughout this Plan, and the options granted pursuant to this Plan, shall
(except as otherwise provided in the option form) have the meaning that is
ascribed to that term when contained in Section 422(b) of the Code and the
regulations thereunder, and the Company shall be deemed to be the grantor
corporation for purposes of applying such meaning.

 

(e) References in this Plan to the Code shall be deemed to also refer to the
corresponding provisions of any future United States revenue law.

 

(f) The use of the masculine pronoun shall include the feminine gender whenever
appropriate.

 

9. Amendments

 

Approval Date


--------------------------------------------------------------------------------

  

Section Amended

--------------------------------------------------------------------------------

May 20, 2004    Section 2

 

  2. 1,000,000 shares of the Company’s Common Stock shall be the aggregate
number of shares which may be issued under this Plan. Notwithstanding the
foregoing, in the event of any change in the outstanding shares of the Common
Stock of the Company by reason of a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, transfer of assets,
reorganization, conversion or what the Committee (defined in Section 4(a)),
deems in its sole discretion to be similar circumstances, the aggregate number
and kind of shares which may be issued under this Plan shall be appropriately
adjusted in a manner determined in the sole discretion of the Committee.
Reacquired shares of the Company’s Common Stock, as well as unissued shares, may
be used for the purpose of this Plan. Common Stock of the Company subject to
options which have terminated unexercised, either in whole or in part, shall be
available for future options granted under this Plan.

 

Approval Date


--------------------------------------------------------------------------------

  

Section Amended

--------------------------------------------------------------------------------

May 19, 2005    Section 2

 

  2. 1,400,000 shares of the Company’s Common Stock shall be the aggregate
number of shares which may be issued under this Plan. Notwithstanding the
foregoing, in the event of any change in the outstanding shares of the Common
Stock of the Company by reason of a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, transfer of assets,
reorganization, conversion or what the Committee (defined in Section 4(a)),
deems in its sole discretion to be similar circumstances, the aggregate number
and kind of shares which may be issued under this Plan shall be appropriately
adjusted in a manner determined in the sole discretion of the Committee.
Reacquired shares of the Company’s Common Stock, as well as unissued shares, may
be used for the purpose of this Plan. Common Stock of the Company subject to
options which have terminated unexercised, either in whole or in part, shall be
available for future options granted under this Plan.

 

4



--------------------------------------------------------------------------------

APPENDIX I

 

INCENTIVE STOCK OPTION

 

To:

 

Name

 

Address

 

Date of Grant:

 

You are hereby granted an option, effective as of the date hereof, to purchase
                     shares of common stock, par value $0.001 (“Common Stock”),
of The Providence Service Corporation, a Delaware corporation (the “Company”),
at a price of $              per share pursuant to the Company’s 2003 Stock
Option Plan (the “Plan”).

 

This option shall terminate and is not exercisable after ten years from the date
of its grant (the “Scheduled Termination Date”), except if terminated earlier as
hereafter provided.

 

Your option may first be exercised on and after one year from the date of grant,
but not before that time. On and after one year and prior to two years from the
date of grant, your option may be exercised for up to 33 1/3% of the total
number of shares subject to the option minus the number of shares previously
purchased by exercise of the option (as adjusted for any change in the
outstanding shares of the Common Stock of the Company by reason of a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances). Each
succeeding year thereafter your option may be exercised for up to an additional
33 1/3% of the total number of shares subject to the option minus the number of
shares previously purchased by exercise of the option (as adjusted for any
change in the outstanding shares of the Common Stock of the Company by reason of
a stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances). Thus, this
option is fully exercisable on and after [three] years after the date of grant,
except if terminated earlier as provided herein.

 

In the event of a “Change of Control” (as defined below) of the Company, your
option may, from and after the date which is six months after the Change of
Control, and notwithstanding the immediately preceding paragraph, be exercised
for up to 100% of the total number of shares then subject to the option minus
the number of shares previously purchased upon exercise of the option (as
adjusted for any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee deems in its sole discretion to be similar
circumstances) and your vesting date will accelerate accordingly. A “Change of
Control” shall be deemed to have occurred upon the happening of any of the
following events:

 

1. As a result of any transaction, any one shareholder, other than an existing
shareholder as of the effective date of the Plan (or his beneficiary or estate),
becomes a beneficial owner, directly or indirectly, of securities of the Company
representing more than 40% of the common stock of the Company or the combined
voting power of the Company’s then outstanding securities; or

 

2. Any other event deemed to constitute a “Change of Control” by the Committee.

 

You may exercise your option by giving written notice to the Secretary of the
Company on forms supplied by the Company at its then principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase. The payment may be in any of the following
forms: (a) cash, which may be evidenced by a check and includes cash received
from a stock brokerage firm in a so-called “cashless exercise”; (b) (unless
prohibited by the Committee) certificates representing shares of Common Stock of
the Company, which will be valued by the Secretary of the Company at the fair
market value per share of the Company’s Common Stock (as determined in
accordance

 

5



--------------------------------------------------------------------------------

with the Plan) on the date of delivery of such certificates to the Company,
accompanied by an assignment of the stock to the Company; or (c) (unless
prohibited by the Committee) any combination of cash and Common Stock of the
Company valued as provided in clause (b). The use of the so-called attestation
procedure to exercise a stock option may be permitted by the Committee. Any
assignment of stock shall be in a form and substance satisfactory to the
Secretary of the Company, including guarantees of signature(s) and payment of
all transfer taxes if the Secretary deems such guarantees necessary or
desirable.

 

Your option will, to the extent not previously exercised by you, terminate three
months after the date on which your employment by the Company or a Company
subsidiary corporation is terminated (whether such termination be voluntary or
involuntary) other than by reason of disability as defined in Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder, or death, in which case your option will terminate one
year from the date of termination of employment due to disability or death (but
in no event later than the Scheduled Termination Date). After the date your
employment is terminated, as aforesaid, you may exercise this option only for
the number of shares which you had a right to purchase and did not purchase on
the date your employment terminated. Provided you are willing to continue your
employment for the Company or a successor after a Change of Control at the same
compensation you enjoyed immediately prior to such Change of Control, if your
employment is involuntarily terminated without cause after a Change of Control,
you may exercise this option for the number of shares you would have had a right
to purchase on the date of an acceleration event. If you are employed by a
Company subsidiary corporation, your employment shall be deemed to have
terminated on the date your employer ceases to be a Company subsidiary
corporation, unless you are on that date transferred to the Company or another
Company subsidiary corporation. Your employment shall not be deemed to have
terminated if you are transferred from the Company to a Company subsidiary
corporation, or vice versa, or from one Company subsidiary corporation to
another Company subsidiary corporation.

 

If you die while employed by the Company or a Company subsidiary corporation,
your executor or administrator, as the case may be, may, at any time within one
year after the date of your death (but in no event later than the Scheduled
Termination Date), exercise the option as to any shares which you had a right to
purchase and did not purchase during your lifetime. If your employment with the
Company or a Company parent or subsidiary corporation is terminated by reason of
your becoming disabled (within the meaning of Section 22(e)(3) of the Code and
the regulations thereunder), you or your legal guardian or custodian may at any
time within one year after the date of such termination (but in no event later
than the Scheduled Termination Date), exercise the option as to any shares which
you had a right to purchase and did not purchase prior to such termination. Your
executor, administrator, guardian or custodian must present proof of his
authority satisfactory to the Company prior to being allowed to exercise this
option.

 

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Committee.

 

In the event of a liquidation or proposed liquidation of the Company, including
(but not limited to) a transfer of assets followed by a liquidation of the
Company, or in the event of a Change of Control (as previously defined) or
proposed Change of Control, the Committee shall have the right to require you to
exercise this option upon thirty (30) days prior written notice to you. If at
the time such written notice is given this option is not otherwise exercisable,
the written notice will set forth your right to exercise this option even though
it is not otherwise exercisable. In the event this option is not exercised by
you within the thirty (30) day period set forth in such written notice, this
option shall terminate on the last day of such thirty (30) day period,
notwithstanding anything to the contrary contained in this option.

 

This option is not transferable otherwise than by will or the laws of descent
and distribution, and is exercisable during your lifetime only by you,
including, for this purpose, your legal guardian or custodian in the event of
disability. Until the option price has been paid in full pursuant to due
exercise of this option and the purchased shares are delivered to you, you do
not have any rights as a stockholder of the Company. The Company reserves the
right not to deliver to you the shares purchased by virtue of the exercise of
this option during any period of time in which the Company deems, in its sole
discretion, that such delivery would violate a federal, state, local or
securities exchange rule, regulation or law.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

 

(a) Until the Plan pursuant to which this option is granted is approved by the
stockholders of the Company in the manner prescribed by the Code and the
regulations thereunder;

 

(b) Until this option and the optioned shares are approved and/or registered
with such federal, state and local regulatory bodies or agencies and securities
exchanges as the Company may deem necessary or desirable;

 

(c) During any period of time in which the Company deems that the exercisability
of this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or securities exchange rule,
regulation or law, or may cause the Company to be legally obligated to issue or
sell more shares than the Company is legally entitled to issue or sell; or

 

(d) Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Committee) (i) all federal, state and local income tax withholding required to
be withheld by the Company in connection with the option exercise and (ii) the
employee’s portion of other federal, state and local payroll and other taxes due
in connection with the option exercise.

 

The following two paragraphs shall be applicable if, on the date of exercise of
this option, the Common Stock to be purchased pursuant to such exercise has not
been registered under the Securities Act of 1933, as amended, and under
applicable state securities laws, and shall continue to be applicable for so
long as such registration has not occurred:

 

(a) The optionee hereby agrees, warrants and represents that he will acquire the
Common Stock to be issued hereunder for his own account for investment purposes
only, and not with a view to, or in connection with, any resale or other
distribution of any of such shares, except as hereafter permitted. The optionee
further agrees that he will not at any time make any offer, sale, transfer,
pledge or other disposition of such Common Stock to be issued hereunder without
an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company to the effect that the proposed transaction will be
exempt from such registration. The optionee shall execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
securities exchange rule, regulation or law.

 

(b) The certificates for Common Stock to be issued to the optionee hereunder
shall bear the following legend:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

 

The foregoing legend shall be removed upon registration of the shares bearing
the legend under the Securities Act of 1933, as amended, and under any
applicable state laws or upon receipt of any opinion of counsel acceptable to
the Company that said registration is no longer required.

 

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.

 

7



--------------------------------------------------------------------------------

It is the intention of the Company and you that this option shall, if possible,
be an “Incentive Stock Option” as that term is used in Section 422(b) of the
Code and the regulations thereunder. In the event this option is in any way
inconsistent with the legal requirements of the Code or the regulations
thereunder for an “Incentive Stock Option,” this option shall be deemed
automatically amended as of the date hereof to conform to such legal
requirements, if such conformity may be achieved by amendment. To the extent
that the number of shares subject to this option which are exercisable for the
first time exceed the $100,000 limitation contained in Section 422(d) of the
Code, this option will not be considered an Incentive Stock Option.

 

Nothing herein shall modify your status as an at-will employee of the Company.
Further, nothing herein guarantees you employment for any specified period of
time. This means that either you or the Company may terminate your employment at
any time for any reason, with or without cause, or for no reason. You recognize
that, for instance, you may terminate your employment or the Company may
terminate your employment prior to the date on which your option becomes vested
or exercisable.

 

Any dispute or disagreement between you and the Company with respect to any
portion of this option (excluding Attachment A hereto) or its validity,
construction, meaning, performance or your rights hereunder shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association or its successor, as amended from time to time. However,
prior to submission to arbitration you will attempt to resolve any disputes or
disagreements with the Company over this option amicably and informally, in good
faith, for a period not to exceed two weeks. Thereafter, the dispute or
disagreement will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, you and the Company may resolve the
dispute by settlement. You and the Company shall equally share the costs charged
by the American Arbitration Association or its successor, but you and the
Company shall otherwise be solely responsible for your own respective counsel
fees and expenses. The decision of the arbitrator(s) shall be made in writing,
setting forth the award, the reasons for the decision and award and shall be
binding and conclusive on you and the Company. Further, neither you nor the
Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.

 

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern. This option constitutes the entire understanding
between the Company and you with respect to the subject matter hereof and no
amendment, supplement or waiver of this option, in whole or in part, shall be
binding upon the Company unless in writing and signed by the President of the
Company. This option and the performances of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

 

The Providence Service Corporation

By:

 

 

--------------------------------------------------------------------------------

 

I hereby acknowledge receipt of a copy of the foregoing stock option and the
Plan, and having read them hereby signify my understanding of, and my agreement
with, their terms and conditions. I accept this option in full satisfaction of
any previous written or verbal promises made to me by the Company with respect
to option grants.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

(Signature)   (Date)

 

8



--------------------------------------------------------------------------------

APPENDIX II

 

NON-QUALIFIED STOCK OPTION FOR OFFICERS AND OTHER

KEY EMPLOYEES

 

To:

 

Name

 

Address

 

Date of Grant:

 

You are hereby granted an option, effective as of the date hereof, to purchase
                     shares of common stock, par value $0.001 (“Common Stock”),
of The Providence Service Corporation, a Delaware corporation (the “Company”),
at a price of $                      per share pursuant to the Company’s 2003
Stock Option Plan (the “Plan”).

 

This option shall terminate and is not exercisable after ten years from the date
of its grant (the “Scheduled Termination Date”), except if terminated earlier as
hereafter provided.

 

Your option may first be exercised on and after one year from the date of grant,
but not before that time. On and after one year and prior to two years from the
date of grant, your option may be exercised for up to 33 1/3% of the total
number of shares subject to the option minus the number of shares previously
purchased by exercise of the option (as adjusted for any change in the
outstanding shares of the Common Stock of the Company by reason of a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances). Each
succeeding year thereafter your option may be exercised for up to an additional
33 1/3% of the total number of shares subject to the option minus the number of
shares previously purchased by exercise of the option (as adjusted for any
change in the outstanding shares of the Common Stock of the Company by reason of
a stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances). Thus, this
option is fully exercisable on and after [three] years after the date of grant,
except if terminated earlier as provided herein.

 

In the event of a “Change of Control” (as defined below) of the Company, your
option may, from and after the date which is six months after the Change of
Control, and notwithstanding the immediately preceding paragraph, be exercised
for up to 100% of the total number of shares then subject to the option minus
the number of shares previously purchased upon exercise of the option (as
adjusted for any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee deems in its sole discretion to be similar
circumstances) and your vesting date will accelerate accordingly. A “Change of
Control” shall be deemed to have occurred upon the happening of any of the
following events:

 

1. As a result of any transaction, any one shareholder, other than an existing
shareholder as of the effective date of the Plan (or his beneficiary or estate),
becomes a beneficial owner, directly or indirectly, of securities of the Company
representing more than 40% of the common stock of the Company or the combined
voting power of the Company’s then outstanding securities; or

 

2. Any other event deemed to constitute a “Change of Control” by the Committee.

 

You may exercise your option by giving written notice to the Secretary of the
Company on forms supplied by the Company at its then principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase. The payment may be in any of the following
forms: (a) cash, which may be evidenced by a check and includes cash received
from a stock brokerage firm in a so-called “cashless exercise”; (b) (unless
prohibited by the Committee) certificates representing shares of Common Stock of
the Company, which will be valued by the Secretary of the Company at the fair
market value per share of the Company’s Common Stock (as determined in
accordance

 

9



--------------------------------------------------------------------------------

with the Plan) on the date of delivery of such certificates to the Company,
accompanied by an assignment of the stock to the Company; or (c) (unless
prohibited by the Committee) any combination of cash and Common Stock of the
Company valued as provided in clause (b). The use of the so-called attestation
procedure to exercise a stock option may be permitted by the Committee. Any
assignment of stock shall be in a form and substance satisfactory to the
Secretary of the Company, including guarantees of signature(s) and payment of
all transfer taxes if the Secretary deems such guarantees necessary or
desirable.

 

Your option will, to the extent not previously exercised by you, terminate three
months after the date on which your employment by the Company or a Company
subsidiary corporation is terminated (whether such termination be voluntary or
involuntary) other than by reason of disability as defined in Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder, or death, in which case your option will terminate one
year from the date of termination of employment due to disability or death (but
in no event later than the Scheduled Termination Date). After the date your
employment is terminated, as aforesaid, you may exercise this option only for
the number of shares which you had a right to purchase and did not purchase on
the date your employment terminated. Provided you are willing to continue your
employment for the Company or a successor after a Change of Control at the same
compensation you enjoyed immediately prior to such Change of Control, if your
employment is involuntarily terminated without cause after a Change of Control,
you may exercise this option for the number of shares you would have had a right
to purchase on the date of an acceleration event. If you are employed by a
Company subsidiary corporation, your employment shall be deemed to have
terminated on the date your employer ceases to be a Company subsidiary
corporation, unless you are on that date transferred to the Company or another
Company subsidiary corporation. Your employment shall not be deemed to have
terminated if you are transferred from the Company to a Company subsidiary
corporation, or vice versa, or from one Company subsidiary corporation to
another Company subsidiary corporation.

 

If you die while employed by the Company or a Company subsidiary corporation,
your executor or administrator, as the case may be, may, at any time within one
year after the date of your death (but in no event later than the Scheduled
Termination Date), exercise the option as to any shares which you had a right to
purchase and did not purchase during your lifetime. If your employment with the
Company or a Company parent or subsidiary corporation is terminated by reason of
your becoming disabled (within the meaning of Section 22(e)(3) of the Code and
the regulations thereunder), you or your legal guardian or custodian may at any
time within one year after the date of such termination (but in no event later
than the Scheduled Termination Date), exercise the option as to any shares which
you had a right to purchase and did not purchase prior to such termination. Your
executor, administrator, guardian or custodian must present proof of his
authority satisfactory to the Company prior to being allowed to exercise this
option.

 

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Committee.

 

In the event of a liquidation or proposed liquidation of the Company, including
(but not limited to) a transfer of assets followed by a liquidation of the
Company, or in the event of a Change of Control (as previously defined) or
proposed Change of Control, the Committee shall have the right to require you to
exercise this option upon thirty (30) days prior written notice to you. If at
the time such written notice is given this option is not otherwise exercisable,
the written notice will set forth your right to exercise this option even though
it is not otherwise exercisable. In the event this option is not exercised by
you within the thirty (30) day period set forth in such written notice, this
option shall terminate on the last day of such thirty (30) day period,
notwithstanding anything to the contrary contained in this option.

 

This option is not transferable otherwise than by will or the laws of descent
and distribution, and is exercisable during your lifetime only by you,
including, for this purpose, your legal guardian or custodian in the event of
disability. Until the option price has been paid in full pursuant to due
exercise of this option and the purchased shares are delivered to you, you do
not have any rights as a stockholder of the Company. The Company reserves the
right not to deliver to you the shares purchased by virtue of the exercise of
this option during any period of time in which the Company deems, in its sole
discretion, that such delivery would violate a federal, state, local or
securities exchange rule, regulation or law.

 

10



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

 

(a) Until the Plan pursuant to which this option is granted is approved by the
stockholders of the Company in the manner prescribed by the Code and the
regulations thereunder;

 

(b) Until this option and the optioned shares are approved and/or registered
with such federal, state and local regulatory bodies or agencies and securities
exchanges as the Company may deem necessary or desirable;

 

(c) During any period of time in which the Company deems that the exercisability
of this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or securities exchange rule,
regulation or law, or may cause the Company to be legally obligated to issue or
sell more shares than the Company is legally entitled to issue or sell; or

 

(d) Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Committee) (i) all federal, state and local income tax withholding required to
be withheld by the Company in connection with the option exercise and (ii) the
employee’s portion of other federal, state and local payroll and other taxes due
in connection with the option exercise.

 

The following two paragraphs shall be applicable if, on the date of exercise of
this option, the Common Stock to be purchased pursuant to such exercise has not
been registered under the Securities Act of 1933, as amended, and under
applicable state securities laws, and shall continue to be applicable for so
long as such registration has not occurred:

 

(a) The optionee hereby agrees, warrants and represents that he will acquire the
Common Stock to be issued hereunder for his own account for investment purposes
only, and not with a view to, or in connection with, any resale or other
distribution of any of such shares, except as hereafter permitted. The optionee
further agrees that he will not at any time make any offer, sale, transfer,
pledge or other disposition of such Common Stock to be issued hereunder without
an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company to the effect that the proposed transaction will be
exempt from such registration. The optionee shall execute such instruments,
representations, acknowledgements and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
securities exchange rule, regulation or law.

 

(b) The certificates for Common Stock to be issued to the optionee hereunder
shall bear the following legend:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

 

The foregoing legend shall be removed upon registration of the shares bearing
the legend under the Securities Act of 1933, as amended, and under any
applicable state laws or upon receipt of any opinion of counsel acceptable to
the Company that said registration is no longer required.

 

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.

 

11



--------------------------------------------------------------------------------

It is the intention of the Company and you that this option shall not be an
“Incentive Stock Option” as that term is used in Section 422(b) of the Code and
the regulations thereunder.

 

Nothing herein shall modify your status as an at-will employee of the Company.
Further, nothing herein guarantees you employment for any specified period of
time. This means that either you or the Company may terminate your employment at
any time for any reason, with or without cause, or for no reason. You recognize
that, for instance, you may terminate your employment or the Company may
terminate your employment prior to the date on which your option becomes vested
or exercisable.

 

Any dispute or disagreement between you and the Company with respect to any
portion of this option (excluding Attachment A hereto) or its validity,
construction, meaning, performance or your rights hereunder shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association or its successor, as amended from time to time. However,
prior to submission to arbitration you will attempt to resolve any disputes or
disagreements with the Company over this option amicably and informally, in good
faith, for a period not to exceed two weeks. Thereafter, the dispute or
disagreement will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, you and the Company may resolve the
dispute by settlement. You and the Company shall equally share the costs charged
by the American Arbitration Association or its successor, but you and the
Company shall otherwise be solely responsible for your own respective counsel
fees and expenses. The decision of the arbitrator(s) shall be made in writing,
setting forth the award, the reasons for the decision and award and shall be
binding and conclusive on you and the Company. Further, neither you nor the
Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.

 

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern. This option constitutes the entire understanding
between the Company and you with respect to the subject matter hereof and no
amendment, supplement or waiver of this option, in whole or in part, shall be
binding upon the Company unless in writing and signed by the President of the
Company. This option and the performances of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

 

The Providence Service Corporation By:  

 

--------------------------------------------------------------------------------

 

I hereby acknowledge receipt of a copy of the foregoing stock option and, having
read it hereby signify my understanding of, and my agreement with, its terms and
conditions.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

(Signature)   (Date)

 

12



--------------------------------------------------------------------------------

APPENDIX III

 

NON-QUALIFIED STOCK OPTION FOR DIRECTORS

AND IMPORTANT CONSULTANTS

 

To:

 

Name

 

Address

 

Date of Grant:

 

You are hereby granted an option, effective as of the date hereof, to purchase
                     shares of common stock, par value $0.001 (“Common Stock”),
of The Providence Service Corporation, a Delaware corporation (the “Company”),
at a price of $                      per share pursuant to the Company’s 2003
Stock Option Plan (the “Plan”).

 

This option shall terminate and is not exercisable after ten years from the date
of its grant (the “Scheduled Termination Date”), except if terminated earlier as
hereafter provided.

 

Your option may first be exercised on and after one year from the date of grant,
but not before that time. On and after one year and prior to two years from the
date of grant, your option may be exercised for up to 33 1/3% of the total
number of shares subject to the option minus the number of shares previously
purchased by exercise of the option (as adjusted for any change in the
outstanding shares of the Common Stock of the Company by reason of a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances). Each
succeeding year thereafter your option may be exercised for up to an additional
33 1/3% of the total number of shares subject to the option minus the number of
shares previously purchased by exercise of the option (as adjusted for any
change in the outstanding shares of the Common Stock of the Company by reason of
a stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances). Thus, this
option is fully exercisable on and after [three] years after the date of grant,
except if terminated earlier as provided herein.

 

In the event of a “Change of Control” (as defined below) of the Company, your
option may, from and after the date which is six months after the Change of
Control, and notwithstanding the immediately preceding paragraph, be exercised
for up to 100% of the total number of shares then subject to the option minus
the number of shares previously purchased upon exercise of the option (as
adjusted for any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee deems in its sole discretion to be similar
circumstances) and your vesting date will accelerate accordingly. A “Change of
Control” shall be deemed to have occurred upon the happening of any of the
following events:

 

1. As a result of any transaction, any one shareholder, other than an existing
shareholder as of the effective date of the Plan (or his beneficiary or estate),
becomes a beneficial owner, directly or indirectly, of securities of the Company
representing more than 40% of the common stock of the Company or the combined
voting power of the Company’s then outstanding securities; or

 

2. Any other event deemed to constitute a “Change of Control” by the Committee.

 

You may exercise your option by giving written notice to the Secretary of the
Company on forms supplied by the Company at its then principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase. The payment may be in any of the following
forms: (a) cash, which may be evidenced by a check and includes cash received
from a stock brokerage firm in a so-called “cashless exercise”; (b) (unless
prohibited by the Committee) certificates representing shares of Common Stock of
the Company, which will be valued by the Secretary of the Company at the fair
market value per share of the Company’s Common Stock (as determined in
accordance

 

13



--------------------------------------------------------------------------------

with the Plan) on the date of delivery of such certificates to the Company,
accompanied by an assignment of the stock to the Company; or (c) (unless
prohibited by the Committee) any combination of cash and Common Stock of the
Company valued as provided in clause (b). The use of the so-called attestation
procedure to exercise a stock option may be permitted by the Committee. Any
assignment of stock shall be in a form and substance satisfactory to the
Secretary of the Company, including guarantees of signature(s) and payment of
all transfer taxes if the Secretary deems such guarantees necessary or
desirable.

 

Your option will, to the extent not previously exercised by you, terminate three
months after the date on which you cease for any reason to be a director of, or
consultant to, the Company or a subsidiary corporation (whether by death,
disability, resignation, removal, failure to be reappointed, reelected or
otherwise, or the expiration of any consulting arrangement, and regardless of
whether the failure to continue as a director or consultant was for cause or
without cause or otherwise), but in no event later than ten years from the date
this option is granted. After the date you cease to be a director or consultant,
you may exercise this option only for the number of shares which you had a right
to purchase and did not purchase on the date you ceased to be a director or
consultant. Provided you are willing to continue your relationship with the
Company or a successor after a Change of Control at the same terms you enjoyed
immediately prior to such Change of Control, if your employment is involuntarily
terminated without cause after a Change of Control, you may exercise this option
for the number of shares you would have had a right to purchase on the date of
an acceleration event. If you are a director of, or consultant to, a subsidiary
corporation, your directorship or consultancy shall be deemed to have terminated
on the date such company ceases to be a subsidiary corporation, unless you are
also a director of, or consultant to, the Company or another subsidiary
corporation, or on that date became a director of, or consultant to, the Company
or another subsidiary corporation. Your directorship or consultancy shall not be
deemed to have terminated if you cease being a director of, or consultant to,
the Company or a subsidiary corporation but are or concurrently therewith become
a director of, or consultant to, the Company or another subsidiary corporation.

 

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Committee deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Committee.

 

In the event of a liquidation or proposed liquidation of the Company, including
(but not limited to) a transfer of assets followed by a liquidation of the
Company, or in the event of a Change of Control (as previously defined) or
proposed Change of Control, the Committee shall have the right to require you to
exercise this option upon thirty (30) days prior written notice to you. If at
the time such written notice is given this option is not otherwise exercisable,
the written notice will set forth your right to exercise this option even though
it is not otherwise exercisable. In the event this option is not exercised by
you within the thirty (30) day period set forth in such written notice, this
option shall terminate on the last day of such thirty (30) day period,
notwithstanding anything to the contrary contained in this option.

 

This option is not transferable otherwise than by will or the laws of descent
and distribution, and is exercisable during your lifetime only by you,
including, for this purpose, your legal guardian or custodian in the event of
disability. Until the option price has been paid in full pursuant to due
exercise of this option and the purchased shares are delivered to you, you do
not have any rights as a stockholder of the Company. The Company reserves the
right not to deliver to you the shares purchased by virtue of the exercise of
this option during any period of time in which the Company deems, in its sole
discretion, that such delivery would violate a federal, state, local or
securities exchange rule, regulation or law.

 

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

 

(a) Until the Plan pursuant to which this option is granted is approved by the
stockholders of the Company in the manner prescribed by the Code and the
regulations thereunder;

 

14



--------------------------------------------------------------------------------

(b) Until this option and the optioned shares are approved and/or registered
with such federal, state and local regulatory bodies or agencies and securities
exchanges as the Company may deem necessary or desirable;

 

(c) During any period of time in which the Company deems that the exercisability
of this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or securities exchange rule,
regulation or law, or may cause the Company to be legally obligated to issue or
sell more shares than the Company is legally entitled to issue or sell; or

 

(d) Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Committee) (i) all federal, state and local income tax withholding required to
be withheld by the Company in connection with the option exercise and (ii) the
employee’s portion of other federal, state and local payroll and other taxes due
in connection with the option exercise.

 

The following two paragraphs shall be applicable if, on the date of exercise of
this option, the Common Stock to be purchased pursuant to such exercise has not
been registered under the Securities Act of 1933, as amended, and under
applicable state securities laws, and shall continue to be applicable for so
long as such registration has not occurred:

 

(a) The optionee hereby agrees, warrants and represents that he will acquire the
Common Stock to be issued hereunder for his own account for investment purposes
only, and not with a view to, or in connection with, any resale or other
distribution of any of such shares, except as hereafter permitted. The optionee
further agrees that he will not at any time make any offer, sale, transfer,
pledge or other disposition of such Common Stock to be issued hereunder without
an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company to the effect that the proposed transaction will be
exempt from such registration. The optionee shall execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
securities exchange rule, regulation or law.

 

(b) The certificates for Common Stock to be issued to the optionee hereunder
shall bear the following legend:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

 

The foregoing legend shall be removed upon registration of the shares bearing
the legend under the Securities Act of 1933, as amended, and under any
applicable state laws or upon receipt of any opinion of counsel acceptable to
the Company that said registration is no longer required.

 

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.

 

It is the intention of the Company and you that this option shall not be an
“Incentive Stock Option” as that term is used in Section 422(b) of the Code and
the regulations thereunder.

 

Nothing herein guarantees your term as a director of, or consultant to, the
Company for any specified period of time. This means that either you or the
Company may terminate your relationship with the Company at any time for any
reason, with or without cause, or for no reason. You recognize that, for
instance, the Company may terminate your relationship with the Company prior to
the date on which your option becomes vested or exercisable.

 

15



--------------------------------------------------------------------------------

Any dispute or disagreement between you and the Company with respect to any
portion of this option (excluding Attachment A hereto) or its validity,
construction, meaning, performance or your rights hereunder shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association or its successor, as amended from time to time. However,
prior to submission to arbitration you will attempt to resolve any disputes or
disagreements with the Company over this option amicably and informally, in good
faith, for a period not to exceed two weeks. Thereafter, the dispute or
disagreement will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, you and the Company may resolve the
dispute by settlement. You and the Company shall equally share the costs charged
by the American Arbitration Association or its successor, but you and the
Company shall otherwise be solely responsible for your own respective counsel
fees and expenses. The decision of the arbitrator(s) shall be made in writing,
setting forth the award, the reasons for the decision and award and shall be
binding and conclusive on you and the Company. Further, neither you nor the
Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.

 

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern. This option constitutes the entire understanding
between the Company and you with respect to the subject matter hereof and no
amendment, supplement or waiver of this option, in whole or in part, shall be
binding upon the Company unless in writing and signed by the President of the
Company. This option and the performances of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

 

The Providence Service Corporation By:  

 

--------------------------------------------------------------------------------

 

I hereby acknowledge receipt of a copy of the foregoing stock option and, having
read it hereby signify my understanding of, and my agreement with, its terms and
conditions.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Signature)   (Date)

 

16